715 N.W.2d 817 (2006)
475 Mich. 881
In re Brandon GOSS, Sean Goss, and Breanna Cannon, Minors.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Sean Goss, Respondent-Appellant.
Docket No. 131271. COA No. 265412.
Supreme Court of Michigan.
June 16, 2006.
*818 On order of the Court, the application for leave to appeal the April 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.